 8:20-cv-00140-RGK-PRSE Doc # 45 Filed: 08/11/21 Page 1 of 2 - Page ID # 179




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


MICHAEL D. ELLIS,                                            8:20CV140

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

GRAMHN, et al.,

                    Defendants.



      Plaintiff filed his Complaint in this matter on April 13, 2020, while he was
incarcerated. The court granted him leave to proceed in forma pauperis on May 20,
2020, also while he was incarcerated. The Federal Bureau of Prisons’ inmate locator
shows plaintiff was released from prison on July 9, 2021.

       Since Plaintiff is no longer incarcerated, he must now file a new application
for leave to proceed in forma pauperis if he wishes to continue pursuing this case in
forma pauperis. Plaintiff may, in the alternative, pay the court’s $402.00 filing and
administrative fees. Plaintiff was advised of the need for a new IFP application in
the court’s Memorandum and Order entered on May 14, 2021 (Filing 43), when he
was granted an extension of time for discovery and the case progression schedule
was modified.

       Plaintiff was also advised in that Memorandum and Order that he must keep
the court informed of his current address at all times, or else the case may be
dismissed. Plaintiff has not notified the court of his change of address since his
release from prison. The court’s local rules require that notice of a change of address
be filed within 30 days after the change of address. See NEGenR 1.3 (e) & (g).
 8:20-cv-00140-RGK-PRSE Doc # 45 Filed: 08/11/21 Page 2 of 2 - Page ID # 180




      IT IS THEREFORE ORDERED that:

      1.      Plaintiff must either file a new request for leave to proceed in forma
pauperis or pay the court’s $402.00 filing and administrative fees within 30 days.
Failure to take either action will result in dismissal of this matter without further
notice to Plaintiff.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO 240,
“Application to Proceed Without Prepayment of Fees and Affidavit.”

       3.     Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.
      4.    The clerk of the court is directed to set a pro se case management
deadline with the following text: September 10, 2021: deadline for Plaintiff to file
new IFP application or pay filing fee, update address.



      Dated this 11th day of August 2021.


                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
